 

[tlogo.jpg] 



 

August 27, 2013

 

Karlheinz Goehl-Medizintechnik Göhl

Hermann-Glockner-Str.

590763 Fuerth, Germany

Attn: Charly Goehl, CEO

 

Re: Extension of Term of the International Distribution Agreement

 

Dear Mr. Goehl:

 

The purpose of this letter is to confirm the extension of the term contained in
Section 4.1 of the International Distribution Agreement entered into between
IsoRay Medical, Inc., a Delaware corporation (“IsoRay”), and Karlheinz
Goehl-Medizintechnik (“Distributor”), dated as of October 31, 2011
(collectively, the “Agreement”).

 

Under the Agreement, the Agreement’s term expires on August 31, 2013. IsoRay and
Distributor now agree to extend the term to August 31, 2014.

 

Except as set forth herein, all terms and conditions of the Agreement shall
remain in full force and effect. Each party hereto hereby expressly ratifies and
affirms all such terms and conditions as of the effective date hereof.

 

IsoRay and Distributor each represent and acknowledge that it has the power and
authority to enter into this letter. This letter may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

IsoRay Medical, Inc.

 

By /s/ Dwight Babcock     Dwight Babcock, CEO  

 

The foregoing is accepted and agreed to on and as of the date first shown above,

 

Karlheinz Goehl-Medizintechnik Göhl

 

By /s/ Charly Goehl     Charly Goehl, CEO  

 



 



6464 East Grant Road, Suite 250 – Tucson, AZ 85715

Phone: 520-298-1991 ext 109 Cell: 520-240-4840 Fax: 520-296-7948
Dbabcock@isoray.com

 



 

 

